EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natsuko Kato on 9/1/21.  

The application has been amended as follows: 
The following claim have been amended:

1. (Currently Amended) A burnishing tool for machining a target surface of a workpiece, the tool comprising:
a base including 
a base body, 
a perpendicularly from a distal end face of the base body and extending in a longitudinal direction, the protrusion having at least two parallel sides defining a base of the protrusion at a proximal end of the protrusion, the base of the protrusion being in direct contact with the distal end face and extending therefrom, and
a tip installation part 
a protrusion, the tip portion including a linear slide- contact portion unrotatably fixed to the tip portion, the linear the tip installation part engaging with a basal end of the tip portion,
the linear slide-contact portion having a contact surface which has a first dimension and a second dimension, the first dimension being along a feed direction of the burnishing tool and being larger than the second dimension, and
the 

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a burnishing tool having a protrusion protruding perpendicularly from a distal end face of a base body in a longitudinal direction, the protrusion having at least two parallel sides defining a base of the protrusion at a proximal end of the protrusion, the base being in direct contact with the distal end face and extending therefrom, a tip installation part, tip portion located on a distal end of the protrusion, in combination with all other limitations set forth by the independent claims. The prior art of Abe Mitsuru discloses a burnishing tool having a base (B, C, S) having a distal end face (area of 31), and a protrusion (A) [Figures 5-6].  However, Abe Mitsuru fails to disclose the protrusion protruding perpendicularly from the distal end face in a longitudinal direction, the protrusion having at least two parallel sides defining a base of the protrusion at a proximal end of the protrusion and the base being in direct contact . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726       



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726